Citation Nr: 0725158	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1967 to October 
1983.  He also had a period of service from October 1983 to 
February 1985 that was considered under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision that 
denied an increase in a 20 percent rating for diabetes 
mellitus.  

The July 2003 RO decision also denied service connection for 
hypertension, to include as secondary to diabetes mellitus, 
and denied an increase in a 50 percent rating for PTSD.  The 
veteran also filed a notice of disagreement as to those 
issues and a statement of the case was issued in November 
2003.  The record does not reflect that a timely substantive 
appeal has been submitted as to those issues.  In fact, in 
his April 2004 VA Form 9, the veteran specifically indicated 
that he was withdrawing those issues.  Thus, the Board does 
not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  Subsequently, in a statement received in 
June 2005, the veteran indicated that he wanted to appeal the 
denial of service connection for hypertension, to include as 
secondary to diabetes mellitus.  Therefore, the Board finds 
that the veteran has raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension, to include as secondary 
to diabetes mellitus.  Additionally, in a statement received 
in October 2003, the veteran also raised the issue of 
entitlement to service connection for arthritis.  As those 
issues are not on appeal before the Board, they are referred 
to the RO for appropriate action.  


FINDING OF FACT

The veteran's diabetes mellitus is manifested by the need for 
insulin and a restricted diet, but it does not require that 
his activities be clinically regulated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice as to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The case was 
last readjudicated in May 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Thus, the Board will discuss the evidence in reverse 
chronological order starting with the most recent.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  The Board notes that 
the veteran currently receives separate compensable 
evaluations for neuropathy of the extremities, and symptoms 
related to those disabilities cannot be considered in 
evaluating his level of disability due to diabetes.  
38 C.F.R. § 4.14 (2006) (the evaluation of the same 
manifestation under different diagnoses are to be avoided).  

Recent VA treatment records (including prescription reports) 
dated through February 2004 show treatment for several 
disorders.  A December 2003 entry noted that the veteran had 
electromyography nerve conduction studies that showed 
moderate peripheral neuropathy that was both sensory and 
motor in type.  It was noted that such was most consistent 
with diabetic and chemotherapy induced peripheral neuropathy.  

A July 2003 VA genitourinary examination report noted that 
clinical and diagnostic tests indicated a glucose reading of 
204.  The diagnoses included non-insulin dependent diabetes.  

Private and VA treatment records (including prescription 
reports) dated from May 2003 to July 2003 referred to 
treatment for disorders including diabetes mellitus.  A May 
2003 private treatment report from A. McKay Brabham, III, 
M.D., noted that the veteran was on numerous medications 
including insulin.  The impression included a notation that 
given the veteran's diabetes, one would wonder about the 
possible confluence of diabetic peripheral neuropathic pain 
with arthralgia related to his statin drug usage.  

The May 2003 VA diabetes mellitus examination report noted 
that the veteran currently was taking medication including 
Humulin, Hytrin, Captopril, and Nifedipine.  It was also 
reported that he was diagnosed with diabetes thirteen years 
earlier.  The veteran complained that he would become 
hypoglycemic about twice per week.  He stated that his 
hypoglycemia was manifested by disorientation, dry mouth, and 
polyuria (why?), and that it was relieved by eating sweets.  
The veteran indicated that he had not been in a car wreck or 
trauma related to the hypoglycemia.  He reported that he had 
never been hospitalized for his diabetes and that he had 
never had any skin complications related to his diabetes.  He 
complained that his legs would go dead if he would sit still 
for twenty minutes and described a sensation of needles 
sticking into his legs.  It was noted that he used an 
antifungal foot cream for athlete's foot.  The veteran 
indicated that he checked his blood sugar at home and that he 
was usually in the range of 80 to 110.  He reported that he 
had suffered from erectile dysfunction for the last ten to 
twelve years.  The veteran complained that since he was 
granted service connection for diabetes mellitus eighteen 
months earlier, his numbness had become worse.  He reported 
that it had gotten so bad that if he was on the commode, he 
could not get up because his legs were weak.  The veteran 
stated that there had not been any changes in his insulin 
dose since his last service-connected rating.  

The examiner reported that the veteran was in no acute 
distress.  The examiner stated that the veteran's heart had a 
regular rhythm without murmur and that he had good lower 
extremity pulses with trace to 1+, and bilateral pitting 
edema (mild).  It was noted that the skin examination 
revealed a moderately severe fungal infection.  The examiner 
indicated that laboratory data from March 2003 showed 
hemoglobin A1C = 6.2%, which put the veteran in the "near 
normal" glycemic control range.  The assessment included 
very well controlled diabetes mellitus.  It was noted that 
the veteran had complications of occasional hypoglycemia and 
probable mild to moderate diabetic peripheral neuropathy and 
mild erectile dysfunction (which was also related to his 
hypertension and history of smoking).  

A May 2003 VA neurological examination report noted that the 
veteran had disorders including insulin-dependent diabetes.  
The veteran reported that he had diabetes for approximately 
fifteen years.  He stated that in the past three years, he 
had experienced increasing numbness, tingling, burning, and 
stinging sensations of his feet and in his hands.  He 
indicated that such symptoms were particularly severe at 
night and that they were associated with imbalance.  It was 
noted that he complained of excessive urinary dribbling in 
the setting of having repeated episodes of acute prostatitis.  
The veteran stated that his sexual activity was n longer 
satisfying.  

The examiner reported that the neurologic examination 
indicated that as to the veteran's upper extremities, there 
was no drift of the outstretched arms.  The examiner stated 
that there was no weakness or atrophy and that there was no 
abnormal involuntary movement.  It was noted that the finger 
to nose testing was done accurately.  As to the veteran's 
lower extremities, the examiner indicated that there was no 
atrophy, fasciculation, or weakness.  The examiner reported 
that when the veteran was standing in a narrow base with his 
feet close together and his eyes closed, he had sudden 
episodes of generalized shaking, but that he maintained his 
balance during that time.  The examiner stated that at other 
times, the veteran tended to sway excessively, but was aware 
of the sway and did not fall.  It was noted that the veteran 
used a cane for assistance for what he reported was 
imbalance.  The examiner indicated that the primary 
sensations of vibration and touch were normal, that the 
tendon reflexes were symmetrical, and that there were no 
pathologic reflexes.  As to an impression, the examiner 
indicated that there was no clear evidence of a peripheral 
neuropathy present on the examination.  The examiner stated, 
however, that the veteran's complaints were consistent with 
an early peripheral neuropathy and that to that end, a nerve 
conduction velocity had been requested.  The examiner 
commented that the veteran's complaints and a polyneuropathy 
were consistent with diabetes and/or the effects of 
chemotherapy for non-Hodgkin's lymphoma.  The examiner stated 
that it was equally likely that one or the other was the 
primary cause and that it was also highly likely that 
whatever the cause, the combination of chemotherapy and 
diabetes resulted in a more severe problem than either alone 
would induce.  

Other prior VA treatment records dated from July 2002 to 
March 2003 showed treatment for several disorders.  

A July 2002 VA hospital discharge summary noted that the 
veteran was admitted for a relapse of his post-traumatic 
stress disorder (PTSD) and at the urging of his outpatient 
therapists.  The discharge summary indicated that at the time 
of admission and on a routine lab, it was noted that the 
veteran had a critically low potassium level and that he was 
reporting asthenia, but no other symptoms.  It was also 
reported that the veteran's diabetes was under very good 
control with treatments and diet, with a hemoglobin A1C level 
of 6.5 and good FBS levels, and that it was the opinion of 
internal medicine that his persistent hypokalemia was 
probably related to renal potassium wasting due to renal 
tubular acidosis and that he should be maintained and 
continued on oral supplemental potassium with diet 
modifications.  The discharge summary indicated that as to 
activity restrictions, the veteran should avoid strenuous 
physical activity and activities in view of persistently low 
potassium levels and other significant elements.  The 
diagnosis was PTSD, in relapse.  Other diagnoses such as type 
I diabetes mellitus and persistent low potassium level due to 
renal tubular acidosis and real wasting of potassium were 
also noted.  

The evidence as a whole shows that the veteran's diabetes 
mellitus is indicative of no more than the need for insulin 
and a restricted diet, and, thus, no more than a 20 percent 
rating is warranted under Diagnostic Code 7913.  For example, 
the May 2003 VA diabetes mellitus examination report noted 
that the veteran was on Humulin (insulin) and related an 
assessment that he had very well controlled diabetes 
mellitus.  The examiner also indicated that the veteran had 
complications of occasional hypoglycemia.  The examination 
report did not specifically refer to a restricted diet and 
there was no indication that the veteran's diabetes mellitus 
required regulation of his activities.  The May 2003 VA 
neurological examination report and the July 2003 VA 
genitourinary examination reports, as well as other recent 
private and VA treatment records, also did not refer to any 
regulation of activities due to diabetes mellitus.  

The evidence fails to indicate that the veteran's diabetes 
mellitus is indicative of the need for insulin, a restricted 
diet, and regulation of activities, as required for a 40 
percent rating under Diagnostic Code 7913.  There is simply 
no recent medical evidence indicating that the veteran 
requires regulation of his activities due to his diabetes 
mellitus.  The Board observes that a July 2002 VA discharge 
summary did indicate that the veteran should avoid strenuous 
physical activity and activities in view of his persistently 
low potassium levels and other significant elements.  
However, there is no indication that such restrictions were 
related to the veteran's diabetes mellitus and the veteran's 
low potassium levels were specifically noted to be a result 
of renal problems.  In fact, the discharge summary indicated 
that the veteran's diabetes was under good control with 
treatments and diet.  

As the preponderance of the evidence is against the claim for 
an increased rating for diabetes mellitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for diabetes mellitus is denied.  



____________________________________________
D.W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


